Citation Nr: 0121320	
Decision Date: 08/22/01    Archive Date: 08/27/01	

DOCKET NO.  95-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


INTRODUCTION

The veteran had active service from May 1987 to May 1988.  He 
also had four months of additional prior active service.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Winston-Salem, North Carolina, 
VARO.  

In a decision dated in November 1999, the Board determined 
that evidence received since its denial of entitlement to 
service connection for a chronic acquired psychiatric 
disability in 1989 was not new and material and the claim was 
not reopened.  It also determined that the claim for service 
connection for bilateral hearing loss was not well grounded.  
By order dated in February 2001, the United States Court of 
Appeals for Veterans Claims (Court) granted an unopposed 
motion to vacate the Board's decision, and remanded the 
claims to the Board for further development.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 (2000), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies and how the duty is to be discharged.  The 
new law affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
After receiving an application for benefits, VA is required 
to notify the claimant and his representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of records have not 
been secured, explain the efforts made to obtain those 
records, and describe any further action which VA will take.  

In light of the new legislation, a review of the record 
reflects that it is unclear whether the RO applied the 
correct standard to the evidence submitted by the veteran to 
determine whether it was new and material with regard to his 
claim for service connection for a psychiatric disorder.  For 
example, in December 1996 supplemental statement of the case, 
the RO advised the veteran that, in order to justify a 
reopening of a claim on the basis of new and material 
evidence, there had to be a "reasonable possibility" that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  This was an 
accurate statement of the law as of that date.  See Evans v. 
Brown, 9 Vet. App. 273, 282-284 (1996).  However, in 
September 1998, the standard was changed by the United States 
Court of Appeals for the Federal Circuit in its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This decision 
required only that evidence be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359, citing 38 C.F.R. 
§ 3.156(a).  The Hodge standard does not require that the 
evidence warrant revision of a prior determination, but is 
intended to ensure the adjudicating office has all 
potentially relevant evidence before it.  

Although the supplemental statements of the case do not 
restate the prior, or restrictive evidence standard, neither 
do they analyze statements initially submitted by the veteran 
under the Hodge standard.  It is not possible to determine, 
therefore, whether the standard most favorable to the 
claimant was applied with respect to all newly submitted 
evidence in the current claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

Accordingly, the new law requires further action in the form 
of the following development:  

1.  The RO should review the record and 
make sure that all notification and 
development required by the VCAA is 
completed.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would helpful 
for him to identify any relevant VA or 
private medical records not already of 
record that might be relevant to his 
claim.  

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action regarding 
the claims at issue.  If deemed 
advisable, the RO should schedule the 
veteran for pertinent examinations.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be given a supplemental statement of the case and be 
provided with an opportunity for response thereto.  Then, if 
otherwise in order, the claims folder should be returned to 
the Board for further appellate review.  No action is 
required by the veteran until he receives further notice.  
The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



